
	

114 HR 575 IH: Stop Wasteful Bonuses in Department of Veterans Affairs Act of 2015
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 575
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Ms. Sinema (for herself and Mr. Benishek) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To appropriately limit the authority to award bonuses to employees of the Department of Veterans
			 Affairs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Stop Wasteful Bonuses in Department of Veterans Affairs Act of 2015 or the VA Bonus Accountability Act. 2.Limitation on bonuses for employees of the Department of Veterans Affairs (a)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following:
				
					714.Limitation and repayment of bonuses 
						(a)
 (1)If the Comptroller General of the United States, the Inspector General of the Department of Veterans Affairs, or any other senior ethics official of the Department makes an adverse finding with respect to an employee of the Department, the Secretary, after notice and an opportunity for a hearing, shall issue an order directing the employee to repay to the Department the amount of any bonus paid to the employee during the fiscal year in which the adverse finding is made.
 (2)If the Comptroller General of the United States, the Inspector General of the Department, or any other senior ethics official of the Department makes an adverse finding with respect to an employee under subsection (a), the Secretary may not award a bonus to such employee for a period of 5 years beginning on the last day of the fiscal year during which the adverse finding occurred.
 (b)In this section— (1)the term adverse finding with respect to an employee means a determination that the conduct of the employee—
 (A)violated a policy of the Department of Veterans Affairs for which the employee may be removed or suspended; or
 (B)violated a law for which the employee may be imprisoned for more than 1 year; and (2)the term bonus means any bonus or cash award, including—
 (A)an award under chapter 45 of title 5; (B)an award under section 5384 of such title; and
 (C)a retention bonus under section 5754 of such title.. (b)Technical and conforming amendmentThe table of sections for chapter 7 of title 38, United States Code, is amended by adding at the end the following:
				
					
						714. Limitation and repayment of bonuses..
 (c)ApplicationThe amendments made by this section shall apply to any bonus paid in fiscal year 2014 and each fiscal year thereafter.
			
